588 F.2d 650
Percy WHITE, Appellant,v.UNITED STATES of America, Appellee.
No. 78-1815.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 13, 1978.Decided Dec. 18, 1978.

Robert D. Kingsland, U. S. Atty., and Bruce D. White, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before HEANEY, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
After an unsuccessful attempt to bring suit in the United States Supreme Court, plaintiff filed a virtually incomprehensible complaint in the United States District Court for the Eastern District of Missouri.  The complaint began, "No cooperative, COMPLAINT I give the nation, Ideas for economy come now Plaintiff, Percy White, and for his cause of action, States to the court: A: criminal Act."  (sic) and wrongdoing."  At plaintiff's request counsel was appointed on June 6, 1978, by United States District Judge James Meredith, but on July 18, 1978, Judge Meredith entered an order relieving appointed counsel.1


2
Additional documents, as incomprehensible as the original complaint, were filed by plaintiff and on October 23, 1978, the United States Attorney filed a motion to dismiss.  United States District Judge H. Kenneth Wangelin issued an order October 31, 1978, granting the motion to dismiss pursuant to Rules 8(a) and 12(b)(6) of the Federal Rules of Civil Procedure.  In an accompanying memorandum Judge Wangelin wrote:


3
Plaintiff's complaint(s) is a wholly incomprehensible compilation of unrelated phrases, diatribes and ramblings.  * * *


4
Nowhere in the documents is there anything even roughly approximating a short and plain statement of the claim, nor does it appear, even under the most liberal of standards, that the documents state a claim for which relief can be granted.


5
Plaintiff filed a motion of appeal in this court and was granted leave by Judge Wangelin to proceed In forma pauperis.  Both plaintiff's motion of appeal and subsequent documents delivered by him to this court are further evidence of his inability to intelligibly present his claims.


6
Pursuant to our Rule 9(a) we find this appeal to be frivolous and entirely without merit.  The judgment of the trial court is affirmed for the reasons given by Judge Wangelin as set forth above.



1
 The file contains the following letter from appointed counsel to plaintiff:
June 26, 1978
Dear Mr. White:
It has been over one week since I wrote you concerning my inability to help you further with your case without factual information.  I have spent a not insubstantial amount of time researching what appears to be your complaint, but I am unable to do any more unless you contact me and provide me with the facts of your case.  As I told you in my earlier letter, I met with Mr. Henry Voges at the St. Louis Civil Rights Enforcement Agency, but contrary to your suggestion, he was unable to furnish any information whatsoever to help me understand your case.
Even though I met with you personally for approximately three hours after I was appointed to represent you in this case, I still have absolutely no understanding of the factual basis to your complaint.  Please contact me so that I may help you.
Louis F. Bonacorsi